IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0645-11


MARK ALAN CRABTREE, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS

SMITH  COUNTY



 Hervey, J., filed a concurring opinion.

CONCURRING OPINION

	I join the majority opinion, but I write separately to stress one salient point, one
driven home to us, or should be, every day.  It is not our job to legislate from the bench. 
We have a branch of government charged with this responsibility, and the Legislature has
spoken--DPS is the proper authority for regulating whether an extra-jurisdictional
conviction or adjudication triggers a person's duty to register.  See Tex. Code Crim.
Proc. art. 62.001(1), 62.003.
								Hervey, J.
Filed: October 31, 2012
Publish